No. 07-15-00343-CV


Nancy Higginson, Debbie Cheadle,             §      From the 72nd District Court
Edward Cheadle, Arthur Cheadle,                       of Lubbock County
Wayne Carson, Finney Cheadle,                §
Cheryl Shoop, and Keith Sawaya                      February 14, 2017
 Appellants                                  §
                                                    Opinion by Justice Pirtle
v.                                           §

Raeanne Martin
 Appellee

                                   J U D G M E N T


       Pursuant to the opinion of the Court dated February 14, 2017, it is ordered,

adjudged and decreed that the trial court’s Order Granting Amended Motion to Vacate

Arbitration Award and Denying Petition to Confirm and Enforce Award of Arbitrators be

affirmed.


       It is further ordered that appellants pay all costs in this behalf expended for which

let execution issue.


       It is further ordered that this decision be certified below for observance.


                                           oOo